Citation Nr: 1815633	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1994 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012).

In the September 2017 hearing, the Veteran indicated that he received treatment at the VA hospital in Columbia, Missouri.  That information is not of record and the medical records should be obtained.

In October 2017 a medical letter by B.C., M.H.S. was submitted indicating that the Veteran's bilateral knee pain was the result of active service.  The RO has not considered the additional relevant evidence.  The Veteran has not waived RO consideration of the additional evidence.  Therefore, that evidence must be considered in a supplemental statement of the case.  38 C.F.R. § 19.31 (2017).

Clinical documentation dated after February 2018 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Also, an examination which considers the Veteran's contentions regarding incurrence of knee problems during service and symptoms after service should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for a knee disability since October 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record, including medical records from the Columbia, Missouri VA, pertaining to treatment of the Veteran, to include records after February 2018.  

3.  Schedule the Veteran for a VA examination of the left knee.  The examiner must review the claims file and should note that review in the report.  The examiner should elicit a history from the Veteran of any knee injuries and knee complaints during and after service.  Based on the interview and medical examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability was incurred in service or is due to any event, injury, or disease during service.

4.  Then, readjudicate the claim with consideration of all evidence since the August 2014 statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

